Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 27, 2016

                                        No. 04-16-00017-CR

                                          James MOODY,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                                    Trial Court No. 413867
                        The Honorable Robert Behrens, Judge Presiding


                                           ORDER
        On September 6, 2016, we ordered Pat Montgomery, counsel for appellant, to file
a copy of his letter to the appellant, James Moody, demonstrating counsel has complied with
the requirements of Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). No response or
motion for extension of time has been filed. Our records reflect that Mr. Montgomery has
been contacted twice about filing proof of his compliance with Kelly. Our records show Mr.
Montgomery represented to this court he would file a copy of his letter to Moody by
September 21, 2016. Mr. Montgomery has not filed a copy of the letter.

        We therefore order Pat Montgomery to file, by September 29, 2016, proof that he
has sent a letter to Moody (1) notifying Moody that he has filed an Anders brief and motion
to withdraw and enclose copies of the documents, (2) informing Moody of his right to review
the appellate record and file a pro se brief, (3) informing Moody of his right to file a pro se
petition for discretionary review should the court of appeals determine the appeal is frivolous,
and (4) showing counsel has “take[n] concrete measures to initiate and facilitate the process
of actuating [appellant’s] right to review the appellate record, if that is what [appellant]
wishes.” Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Ex parte Owens, 206
S.W.3d 670-74 n. 28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684 (Tex. Crim.
App. 2006). Counsel is advised that if he fails to comply with this order, the appeal will be
abated for an abandonment hearing.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court